Citation Nr: 1106506	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a compensable initial evaluation for residuals of 
syphilis.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to March 
1947.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  That decision 
granted service connection for residuals of syphilis and assigned 
a noncompensable evaluation.  The issue was remanded in May 2010 
for further development.  The Veteran presented testimony at RO 
hearings in March 2009 and September 2010, and transcripts of the 
hearings are associated with his claims folder.  

During the Veteran's September 2010 hearing, he indicated that he 
could no longer make children anymore, and that he felt that this 
was due to his service connected syphilis.  This claim for 
special monthly compensation due to loss of use of a creative 
organ has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran does not currently have any residuals of his in-
service syphilis.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of syphilis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.88b, Diagnostic Code 
6310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection for 
residuals of syphilis.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained service treatment 
records; assisted the Veteran in obtaining evidence; afforded the 
Veteran an examination in May 2009; and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  The RO's actions complied 
with the Board's May 2010 remand by obtaining updated treatment 
records, scheduling the Veteran for a hearing, and readjudicating 
the claim.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.



Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

The Veteran appeals the RO's March 2008 denial of a compensable 
rating for residuals of syphilis, which is rated under 
38 C.F.R. § 4.88b, Diagnostic Code 6310.  Diagnostic Code 6311 
indicates that for syphilis and other treponemal infections, the 
complications of nervous system, vascular system, eyes, or ears 
are to be rated.  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation or an increased 
rating has been disagreed with, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  The Board 
concludes that the disability has not significantly changed and 
that a uniform rating is warranted.

The Veteran was hospitalized in October 2004.  He had been having 
falls, memory problems, and dizziness.  His clinical picture was 
consistent with latent syphilis with neurological involvement 
(probable hearing and visual problems).  He was suspected to have 
tertiary syphilis.  Antibiotics were prescribed.  No 
complications of syphilis were identified, and in July 2007, it 
was reported that he had been given a course of treatment for 
latent syphilis in 2004.  In August 2007, a private physician 
indicated that it was possible that any neurological problems the 
Veteran had may have been caused by syphilis.  A VA physician 
indicated in August 2007 that falls, memory problems, and 
dizziness the Veteran had been having may well be related to his 
syphilis.  

A VA examiner indicated in May 2009 that she had reviewed the 
Veteran's claims folder and his history.  It was noted that 
latent syphilis had been entertained in the past and that the 
Veteran was preventively treated as a neurosyphilis case.  There 
was no history of frank exacerbation related to his previous 
syphilis infection.  A cardiology examination had been normal as 
was a cerebral spinal fluid tap for syphilis.  The examiner 
indicated that there were no frank symptoms described by the 
Veteran that could be directly related to his previous syphilitic 
infection.  He had no history of lymphadenopathy, bony condition 
related to syphilis, gummas, or abnormality in his viscera.  The 
examiner examined the Veteran and indicated that the Veteran has 
no significant disability specifically related to his previous 
syphilis infection.  There was no impact on his activities of 
daily living or any physical tasks.  

Based on the evidence, the Board finds that a compensable 
schedular rating for residuals of syphilis is not warranted.  The 
preponderance of the evidence indicates that there is no 
significant disability related to the Veteran's previous syphilis 
infection, and that there are no nervous system, vascular system, 
eye, or ear complications present.  The Veteran was treated 
preventatively as a neurosyphilis case in 2004.  None of his 
symptoms were confirmed to be due to syphilis, and since then, no 
complications of syphilis have been found.  At best, doctors 
rendering favorable opinions allowed for a possibility of a 
nexus; this does not establish equipoise or a likelihood.  
Further, the opining doctors did not have access to as complete a 
record as the May 2009 examiner; while they did not rely on 
inaccurate histories, they did have less complete facts before 
them, and hence the VA examiner's opinion is entitled to greater 
weight.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorder but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.
While the Veteran feels that a higher rating should be assigned 
because his service treatment records are not available, the 
rating to be assigned is to be based upon the degree of 
impairment which is currently shown.  It has already been 
conceded that the Veteran had syphilis in service.  The 
preponderance of the evidence is against the claim and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A compensable rating for residuals of syphilis is not warranted.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


